Citation Nr: 0824487	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
September 1955 and from November 1955 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Houston, Texas.


FINDINGS OF FACT

1.  The veteran does not require the assistance of another 
person in meeting his daily needs such as dressing, food 
preparation, and keeping himself ordinarily clean, nor is he 
unable to protect himself from the hazards and dangers of his 
daily environment due to service-connected disabilities.

2.  The veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he shown to be substantially 
confined to his home by reason of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid 
and attendance of another person or due to being housebound 
have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  The criteria for 
establishing the need for aid and attendance is set forth in 
38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the U.S. Court of Appeals for Veterans Claims has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.

Specifically, while the Board recognizes the severity of the 
veteran's multiple disabilities and their impact upon his 
life, the criteria for granting SMC benefits are quite 
specific.  That is, the need for additional compensation must 
be due to his service-connected disabilities.

The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated at 50 percent 
disabling; compression fracture residuals of the lumbar spine 
with arthritis to thoracic and lumbar spine, rated as 20 
percent disabling; arthritis of the cervical spine, rated as 
20 percent disabling; arthritis of the right ankle, rated as 
10 percent disabling; arthritis of the left ankle, rated as 
10 percent disabling; arthritis of the right hip, rated as 10 
percent disabling; arthritis of the left hip, rated as 10 
percent disabling; arthritis of the right knee, rated as 10 
percent disabling; arthritis of the left knee, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
hearing loss (right ear), rated as 0 percent disabling; and 
residuals of a right inguinal hernia, rated as 0 percent 
disabling.  His combined evaluation for compensation purposes 
is 90 percent.

Under the regulations, the Board has considered the veteran's 
multiple service-connected disabilities in addressing whether 
he is entitled to SMC.  After a review of all of the evidence 
of record, the Board finds that the medical evidence does not 
establish that he needs the assistance of another person on a 
regular basis for any of his daily needs or to protect 
himself from hazards or dangers incident to his daily 
environment.  

Specifically, the medical evidence does not show that the 
veteran is unable to care for himself.  In an October 2005 
medical statement, the physician noted that the veteran could 
attend to the needs of nature unassisted; that he could dress 
himself unassisted; that he could wash and keep himself 
ordinarily clean and presentable; and that he was able to 
protect himself from the everyday hazards of life.  

Moreover, there is no indication of a frequent need for 
adjustment of any special prosthetic or orthopedic 
appliances.  Of particular significance, the medical 
statement specifically concluded that he was not in the need 
of the aid or attendance of someone else in ordinary 
activities of daily living.  

Further, the physician also indicated that the veteran was 
not bedridden.  Since it was noted that he was able to travel 
for medical appointments and walked with the aid of two canes 
or a wheelchair, he is not bedridden for purposes of analysis 
under this section.

For the reasons set forth above, the weight of the evidence 
shows that the veteran is not so helpless as to be in need of 
regular aid and attendance.  While his service-connected 
disabilities clearly affect his daily living, they have not 
been shown to have rendered him so helpless as to require 
regular assistance of another.  

In view of these findings, the Board concludes that his 
service-connected disabilities are not shown by the evidence 
to debilitate him to such an extent that he requires the 
regular aid and attendance of another person as specified by 
the criteria in 38 C.F.R. § 3.352(a).  Accordingly, the 
evidence does not support entitlement to SMC based on the 
need for regular aid and attendance.
  
Next, with respect to housebound benefits, the veteran does 
not meet the threshold criteria of having a service-connected 
disability rated at 100 percent or any other additional 
service-connected disability or disabilities independently 
ratable at 60 percent.  Significantly, all of his service-
connected disabilities are rated at 50 percent or less.  By 
definition, based on the above, the criteria for housebound 
benefits pursuant to 38 U.S.C.A. § 1114(s) have not been met.  

Furthermore, on a factual basis, the evidence of record does 
not establish that the veteran is permanently housebound by 
reason of his service-connected disabilities.  Although the 
October 2005 medical statement indicated that he was unable 
to walk without the assistance of canes or use of a 
wheelchair, the medical evidence does not support a finding 
that he is permanently housebound.  To the contrary, the 
October 2005 medical statement reflected that he ambulated 
with the use of two canes, that he was able to travel to 
medical appointments as needed, and that he could be 
locomotive for long distances when using his power chair.  

Moreover, pursuant to the veteran's January 2006 letter, he 
was able to drive a vehicle (although 95 percent of the 
driving was done by his wife) and, in addition to leaving the 
home for medical appointments, his wife took him out for 
dinner and occasional drives.  Accordingly, the Board finds 
that the evidence demonstrates that he is not permanently 
housebound, and, therefore, entitlement to SMC on this basis 
is not warranted.

In sum, the evidence does not support the veteran's claim for 
SMC by reason of the need for regular aid and attendance of 
another person or by reason of being housebound.  The Board 
finds that equipoise is not shown, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the weight of the evidence is against his claim 
for entitlement to SMC, the Board is unable to grant the 
benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted medical evidence from a 
private physician and statements on his behalf.  
Significantly, neither the veteran nor his representative has 
identified any additional information pertinent to the claim 
that has not been obtained.  He indicated in April 2006 and 
December 2006 that he had no other evidence or information in 
his possession to substantiate the claim.  For these reasons, 
the Board finds that the medical evidence of record is 
sufficient to make a decision on the claim, and, therefore, a 
remand for a VA examination is not warranted.  

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  See Bernard v. Brown,
 4 Vet. App. 384 (1993).  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hence, all necessary 
development has been accomplished, and, therefore, appellate 
review may proceed without prejudice to the veteran.  


ORDER

Special monthly compensation by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


